Citation Nr: 0001777	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-33 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to an effective date prior to May 8, 1995 for a 
grant of a 30 percent rating for a left eye disorder, 
classified as Chandler's syndrome.

Entitlement to an effective date prior to May 8, 1995 for a 
grant of special monthly compensation on account of blindness 
of the left eye.

Entitlement to an increased rating for a left eye disorder, 
currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1964 to 
July 1982.  There is a period of unverified military service 
from January 1957 to October 1959.  This appeal to the Board 
of Veterans' Appeals (Board) is taken from rating decisions 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's formal appeal on the issue of entitlement to 
service connection for asthma based on exposure to Agent 
Orange was received on May 8, 1995.  In statements made in 
connection with that appeal, the veteran contended that he 
had complete loss of sight in the left eye.  His statements 
were taken as initiating a claim for an increased rating for 
a left eye disorder, classified as Chandler's syndrome, then 
evaluated 20 percent disabling, as well as a claim for 
special monthly compensation (SMC) on account of blindness of 
one eye.

Evidentiary development was undertaken, and the RO later 
entered a decision on March 17, 1997 which, among other 
actions, raised the veteran's rating for Chandler's syndrome 
of the left eye to 30 percent disabling, effective May 8, 
1995.  He was also granted entitlement to SMC based on 
blindness of one eye, effective May 8, 1995.  The veteran's 
notice of disagreement (NOD) with the assignment of the 
effective dates for the 30 percent rating for his left eye 
disorder, as well as for SMC based on blindness of one eye, 
was received on March 29, 1997.  A statement of the case 
(SOC), issued in June 1997, addressed the effective date 
issues and provided laws and regulations pertinent thereto.  
Additionally, the SOC provided laws and regulations relating 
to an increased rating for the veteran's left eye disorder.

In a statement received in July 1997, the veteran stated that 
the 30 percent rating assigned for his left eye disorder was 
based solely on blindness and overlooked other aspects of his 
eye disease.  The veteran's statement accompanies a statement 
from his representative specifically requesting reevaluation 
of the currently assigned 30 percent rating for a left eye 
disorder.  The Board believes that these communications 
constitute a valid NOD on the issue of the currently assigned 
rating for a left eye disorder.  

A formal appeal as to the effective date issues was received 
in December 1997.  In his appeal statement, the veteran again 
expressed dissatisfaction with the currently assigned 30 
percent rating for his left eye disorder.  Based on the 
procedural history of this case, the Board concludes that the 
veteran has completed an appeal with respect to the issue of 
an increased rating, currently, for a left eye disorder.  The 
Board notes that the veteran is also service-connected for 
bronchial asthma, evaluated as 60 percent disabling.  In 
September 1998, the RO granted him a total rating for 
compensation purposes based on individual unemployability.

In the December 1999 informal hearing presentation at the 
Board, the veteran's representative requested service 
connection for a right eye disability due to aggravation by 
the service-connected left eye disorder.  The issue of 
secondary service connection for a right eye disability has 
not been developed for appellate review.  Accordingly, it is 
referred to the RO for any action deemed appropriate.



FINDINGS OF FACT

1.  The unappealed September 1988 rating decision assigning a 
20 percent rating for Chandler's syndrome of the left eye, 
and implicitly denying SMC based on blindness of one eye, was 
consistent with and supported by the evidence then of record 
and was in accordance with controlling laws and regulations.

2.  A reopened claim for an increased rating for a left eye 
disorder and for SMC based on blindness in the left eye was 
received on May 8, 1995.

3.  On June 26, 1995, the veteran's corrected visual acuity 
in the left eye was shown by the objective medical evidence 
to be between blindness having only light perception and 
5/200. 

4.  Prior to May 8, 1995, the veteran's corrected visual 
acuity in the left eye was not shown to be 10/200 or less.

5.  Manifestations of a left eye disorder now include 
blindness, as well as pain, photophobia and tearing resulting 
from corneal dystrophy; the veteran does not have enucleation 
of the left eye or a serious cosmetic defect.



CONCLUSIONS OF LAW

1.  The unappealed September 1988 rating decision which 
granted a 20 percent rating, but no more, for Chandler's 
syndrome of the left eye, and implicitly denied SMC for 
blindness of one eye, was not clearly and unmistakably 
erroneous, and that determination is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1999).  

2.  An effective date prior to May 8, 1995, for a grant of a 
30 percent rating for a left eye disorder is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
and 4.84a, Diagnostic Codes 6013, 6070, 6074, 6077 (1999).

3.  An effective date prior to May 8, 1995, for a grant of 
SMC on account of blindness of one eye is not warranted.  
38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.350(a), 3.400, 4.79 (1999).

4.  A current rating in excess of 30 percent for a left eye 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.80 and 4.84a, Diagnostic Codes 6013, 
6066, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was 
examined at an optometry clinic in June 1982.  It was found 
that intraocular pressure in the left eye was 36 mm/Hg.  
Subsequent treatment entries reflect that eye drops were 
administered in order to reduce intraocular pressure in the 
left eye.  

An examination was performed in July 1982 for service 
retirement.  Uncorrected visual acuity of the left eye was 
20/50.  The assessment was that the veteran had glaucoma of 
the left eye, well-controlled on medication.  No pathology of 
the right was identified, and right eye uncorrected visual 
acuity was 20/25.

The veteran was examined at service department clinics during 
September and October 1982.  The assessment was that left eye 
intraocular pressure was not well-controlled by medication.  
In October 1982, uncorrected left eye visual acuity was 
20/30.  No pathology of the right was identified, and 
uncorrected right eye visual acuity was 20/40.

A medical report, dated in September 1987, was provided by 
P.H. Alsbirk, M.D., an eye surgeon.  The examination report 
was utilized by VA for adjudication purposes.  The physician 
related that the veteran had a problem with glaucoma, 
detected in 1982.  In December 1982, the physician 
established the diagnosis of Chandler's syndrome.  In 1985, 
the following surgical procedures were performed in an 
attempt to relieve intraocular pressure:  1)  a 
trabeculectomy, 2) revision of the trabeculectomy and 3) 
cyclocryothermy.  A permanent relief of pressure was not 
obtained; current topical treatment and monthly control had 
been necessary since 1982 because of intermittent iritis and 
the rise of intraocular pressure.  All complaints and 
problems related to the left eye only.  When the veteran was 
examined in September 1987, subjective complaints were as 
follows:  intermittent photophobia, redness, and blurring of 
the left eye.

Dr. Alsbirk's report relates clinical findings and notes that 
uncorrected right eye visual acuity was 0.8, with the 
prescription for corrected visual acuity reported as 1.0 - 
0.5; uncorrected left eye visual acuity was 3/60, with the 
prescription for corrected visual acuity reported as 0.125 - 
1 - 1.0.  The medical conclusion was that the veteran had 
chronic left irido-corneal endothelial syndrome with 
secondary glaucoma, and such findings constituted Chandler's 
syndrome.

A September 1988 rating decision of the RO granted service 
connection for a left eye disorder, classified as Chandler's 
syndrome, effective October 10, 1986.  A 20 percent rating 
was assigned for the eye disorder.  The veteran was informed 
of that decision by letter dated October 14, 1988.  He did 
not appeal within the one year prescribed period.  

Received in July 1996 from Dr. M. Noergaard Christiansen were 
records of the veteran's medical care, dated from 1984 to 
1996.  They reflect treatment for disorders which are not the 
subjects of this appeal.  An incidental notation of April 
1985 indicates that an operation had been performed on the 
veteran's left eye with good results.  

Received in July 1996 from Dr. Per Nellemann Soerensen, a 
specialist in eye diseases, were records of the veteran's 
medical care, dated in 1995 and 1996.  Treatment entries, 
dated in February 1995 and March 1995, reflect measures 
administered for an ulcer involving an eye; no reference was 
made to limitations of visual acuity or visual field as to 
either eye.  On June 26, 1995, right eye visual acuity was 
reported as 6/9; left eye visual acuity was reported as 1/60.  
It was noted that the right eye had normal ophthalmology.  
Other treatment entries indicate that eye drops were 
administered to control ocular tension of the left eye.

A November 1996 report from Dr. Soerensen was provided to VA 
and found adequate for adjudication purposes.  According to 
the report, the veteran had been a patient since 1989.  It 
was related that the veteran had an unusual eye disease, 
classified as Chandler's syndrome (iridio-corneal-endothelial 
syndrome).  The disease was characterized by usually 
unilateral peripheral iris atrophy, corneal dystrophy and 
edema, and later in the disease, high intraocular pressure.  
The physician referred to surgical and medical measures which 
had been used in the past to treat elevated left eye 
intraocular tension.  Besides intraocular tension, the other 
aspect of the disease, corneal dystrophy, had been the 
principal problem of recent years.  It had resulted in 
bullous keratopathy, with inflammation and complaints of 
extreme discomfort.  Symptoms of discomfort were intermittent 
pain, steady photophobia and tearing; symptomatology was 
reportedly accentuated when the veteran was exposed to sharp 
light or glare.  

Dr. Sorensen's report relates the findings of a clinical 
examination.  There was observed to be agreement between 
subjective and objective complaints.  It was reported that 
corrected right eye visual acuity was 1.0 (20/20); corrected 
left eye visual acuity was 0.005 (0.01/20).  The left eye 
exhibited tunnel vision, 10 degrees; 3 mm white target/33 cm 
distance.  The physician noted that reading was possible only 
with the right eye.  No type of low vision aid was effective 
to obtain better vision in the left eye for reading or 
distance vision.  The medical conclusion was that the veteran 
was blind in the left eye.  

In summary, the physician observed that the veteran's form of 
blindness had three causes, each of which gave rise to his 
blindness.  The causes were as follows:  1)  Decreased visual 
acuity due to glaucomatous optic atrophy; 2)  Severely 
decreased visual acuity due to corneal maculation and bullous 
keratopathy, and 3)  Tunnel vision due to glaucomatous optic 
atrophy or corneal maculation.  The physician pointed out 
that the veteran's blindness was so severe that orientation 
with the left eye was not possible.

Received in July 1997 from Dr. Soerensen was a June 1995 
report discussing the veteran's left eye disorder.  The 
report relates essentially the same history and clinical 
findings with respect to left eye Chandler's syndrome as are 
contained in Dr. Soerensen's report of November 1996.

A report, dated in May 1998, was received from Dr. 
Christiansen.  It relates to a disorder which is not the 
subject of this appeal.


A report, dated in May 1998, reflects that Dr. Soerensen 
performed an examination of the veteran for VA.  The report 
summarizes the previously referenced history and symptoms 
regarding Chandler's syndrome of the left eye.  The physician 
remarked that the most important symptom of the eye disorder 
was blindness of the left eye, so severe that orientation was 
not possible with that eye.  Other monocular complaints 
included lack of coordination pouring liquids, handling 
electrical tools, driving at night, and playing tennis.  The 
physician reported the same findings with respect to 
bilateral visual acuity and left eye visual field as on the 
past examinations.

Several statements were received from the veteran in support 
of his claims.  In essence, he argued that blindness of the 
left eye was demonstrated by Dr. Alsbirk's September 1987 
report.  Additionally, the veteran asserted that frequent 
periods of elevated left eye intraocular pressure over the 
years have produced severe headaches, nausea, vomiting, 
difficulty sleeping, sensitivity to light and glare, and the 
need for increased rest and sleep.  Further, he contended 
that the VA rating action originally assigning a 20 percent 
evaluation for his left eye disorder was based exclusively on 
the loss of eyesight, but neglected to also consider glaucoma 
and rate the left eye disorder under Diagnostic Code 6013.  
Additionally, he contended that the currently assigned rating 
for the left eye disorder under Diagnostic Code 6070, for 
application to loss of visual acuity, overlooks the many 
other symptoms of his eye disorder.  


In an informal hearing presentation, dated in December 1999, 
the veteran's representative asserted that the RO's September 
1988 rating decision was clearly and unmistakably erroneous 
for failing to grant a higher evaluation for the left eye 
disorder and for failing to grant SMC based on blindness of 
the left eye.

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 
(1999).  A 30 percent rating is also warranted under the same 
circumstances where vision in the service-connected eye is 
either 5/200 or 10/200.  Where vision in the service-
connected eye is 15/200 under circumstances where service 
connection is not in effect for impairment of the other eye, 
or where visual impairment in the other eye is 20/40 or 
better, a 20 percent rating is provided.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6074, 6077 (1999).

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better. 38 C.F.R. 
§ 4.84a, Diagnostic Code 6066 (1999).

Glaucoma is rated on the basis of impairment of visual acuity 
or field loss, with the minimum rating being 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6013 (1999).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (1999).

Special monthly compensation is payable for blindness of one 
eye, having only light perception. 38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. § 3.350(a) (1999).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility. 38 
C.F.R. § 4.79 (1999).

A.  Earlier Effective Date for a Grant of a 30 Percent Rating 
for a Left Eye Disorder and for SMC based on Blindness of One 
Eye

A September 1988 rating decision did not assign a rating 
greater than 20 percent for the veteran's left eye disorder.  
As well, the RO implicitly determined that the veteran was 
not entitled to a grant of SMC based on blindness of one eye.  
The veteran did not file a notice of disagreement with that 
determination.  In the absence of a finding of clear and 
unmistakable error in that decision, it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1999).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1999).  

In order for there to be a valid claim for clear and 
unmistakable error, the correct facts as they were known at 
the time of the original decision must not have been before 
the adjudicator or the proper statutory or regulatory 
provisions must have been misapplied.  The veteran must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).

It is claimed that the RO's September 1988 rating decision 
involved clear and unmistakable error for failing to assign a 
rating greater than 20 percent rating for a left eye 
disorder, classified as Chandler's syndrome; error is also 
alleged because of the RO's failure at the time to grant SMC 
based on blindness of one eye.  In this regard, the appellant 
maintains that a medical record available to the RO, when it 
entered its decision in September 1988, demonstrated that he 
was blind in the left eye.  Specifically, he identifies the 
report provided by Dr. Alsbirk.  

The Board has reviewed the physician's report, with 
particular attention to the results of visual acuity testing.  
The extent of diminished visual acuity indicated by Dr. 
Alsbirk simply did not satisfy the regulatory criteria 
required for assignment of a rating greater than 20 percent.  
Ratings for impairment of visual acuity are based on the best 
corrected visual acuity.  38 C.F.R. § 4.75.  Dr. Alsbirk's 
September 1987 report listed uncorrected visual acuity in the 
left eye as 3/60, which equates to 10/200.  He further 
indicated that left eye visual acuity was improvable with 
refraction.  This means that corrected visual acuity in the 
left eye was better than 10/200.  If corrected visual acuity 
was better than 10/200, it did not meet the requirements for 
a 30 percent rating.  Corrected visual acuity in the one eye 
of 15/200, with the other eye not being the subject of 
service connection, warrants a 20 percent rating.  That was 
the rating the veteran received in the September 1988 rating 
action.

The Board finds no clear and unmistakable error in the 
September 1988 rating decision for failing to assign a rating 
in excess of 20 percent for left eye visual impairment.  
Additionally, the Board finds no clear and unmistakable error 
in the September 1988 rating decision for failing to assign 
SMC for blindness in the left eye, having only light 
perception.  The reason is that the veteran did not have 
blindness in the left eye at that time.  As explained above, 
his uncorrected visual acuity at that time was 10/200 in the 
left eye and his corrected visual acuity at that time in the 
left eye was in excess of 10/200.  

The Board has considered the veteran's argument that criteria 
for a 30 percent rating for a left eye disorder were present 
at the time he submitted the original claim for service 
connection for Chandler's syndrome.  In this regard, he 
claims that the disorder should have been evaluated not only 
on visual loss, under Diagnostic Code 6070, but on glaucoma, 
under Diagnostic Code 6013.  In fact, increased intraocular 
tension of the left eye had been present since service, and 
glaucoma has been identified as a concomitant of the 
veteran's left eye disorder.  Glaucoma is rated on the basis 
of impairment of visual acuity or field loss.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Here, 
Diagnostic Code 6070 and Diagnostic Code 6013 provide for 
evaluation of eye pathology on the same basis; namely, 
diminished visual acuity.  Accordingly, it would have 
constituted the prohibited practice of "pyramiding" to have 
assigned a rating for Chandler's syndrome of the left eye 
utilizing both Diagnostic Code 6070 and Diagnostic Code 6013.  
In any event, rating decisions reflect that the RO has 
considered both diagnostic codes in determining the most 
appropriate percentage rating to be assigned for the 
veteran's left eye disorder. 

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

Ordinarily, the effective date for an award of increased 
disability compensation is the date it was ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  
38 U.S.C.A. § 5110(b)(2).  If a claim is not received within 
one year, the effective date is the date of receipt of claim.  
38 C.F.R. § 3.400 (o)(2).  If entitlement was not shown until 
after the date of claim, then the effective date is the date 
entitlement arose.  38 C.F.R. § 3.400 (o)(1).  

A reopened claim for an increased rating for Chandler's 
syndrome of the left eye was received on May 8, 1995.  
Thereafter, corrected visual acuity of the left eye, no 
greater than 5/200 (1.5/60), was first demonstrated by 
medical evidence dated June 26, 1995.  Medical evidence 
subsequently added to the record first definitely verified 
blindness of the left eye.  Accordingly, the record does not 
demonstrate that criteria for entitlement to a 30 percent 
rating for a left eye disorder or for entitlement to SMC 
based on blindness of the left eye were satisfied at any time 
prior to the date of receipt of the reopened claim on May 8, 
1995.  In this case, May 8, 1995, the date of receipt of the 
reopened claim, would be the earliest appropriate date for a 
grant of an increase or for a grant of SMC for the veteran's 
left eye disorder.  

B.  A Current Increased Rating in Excess of 30 Percent for a 
Left Eye Disorder

Examinations in recent years by the veteran's eye physician 
have demonstrated that visual acuity of the nonservice-
connected right eye is retained.  Since the veteran is not 
blind in the right eye, impairment of visual acuity in the 
right eye may not be considered in determining entitlement to 
an increased rating or in determining entitlement to SMC.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. § 3.383(a) (1999).  As 
noted above, a 30 percent evaluation is provided for 
blindness of an eye, having only light perception; a 40 
percent evaluation is provided for anatomical loss of that 
eye.  In this case, the veteran has no light perception in 
the left eye; in addition, he reports multiple symptoms, 
including intermittent eye pain, ongoing photophobia and 
tearing, with symptoms intensified whenever he is exposed to 
glare.  His physician reports that these symptoms are 
produced by corneal dystrophy with associated bullous 
keratopathy, a manifestation of Chandler's syndrome.

Considering all of the foregoing manifestations of the left 
eye disorder, it is nevertheless provided that combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80 (1999).  In this 
case, there is no enucleation of the left eye.  There is no 
clinical evidence of a serious cosmetic defect in addition to 
blindness.  The Board concludes that the medical evidence and 
the applicable regulations support assignment of no more than 
a 30 percent rating for the veteran's left eye disorder.  In 
reaching its determination, the Board has been mindful of the 
doctrine of the benefit of the doubt. 38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Entitlement to an effective date prior to May 8, 1995 for a 
grant of a 30 percent rating for a left eye disorder, 
classified as Chandler's syndrome is denied.

Entitlement to an effective date prior to May 8, 1995 for a 
grant of special monthly compensation on account of blindness 
of the left eye is denied.

Entitlement to a current increased rating in excess of 30 
percent rating for a left eye disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

